Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicate where omissions have been made.

Exhibit 10.4

 

English Convenience Translation

-Original Agreement has been executed in Mandarin Chinese-

 

Statement Letter


To China Merchants Bank Co., Ltd., Beijing Branch (hereinafter “CMB Beijing” or
“you/your”),

Whereas, we, Tesla Automobile (Beijing) Co., Ltd. (hereinafter “Tesla” or
“we/us/our”), applied to CMB Beijing for facilities of RMB 5 billion, and
entered into Facility Agreement (reference number: [***], hereinafter “Facility
Agreement”) on 09.26.2019. In order to facilitate the performance of liabilities
under the Facility Agreement, we make statements on such matters as follows:

 

(1)

If there are any outstanding amounts under the Facility Agreement, we will, on
each Friday (or the next business day if any Friday is a non-business day) and
each business day immediately prior to the date on which a loan will be utilized
during the term thereof, provide you with our and all our distributors’ car
sales revenue collection account bank statements and bank reconciliations at
[***] and the information on total price of the vehicles in shipment and that of
the domestic inventory of vehicles (in which the vehicle price shall be the
imported price, and the domestic inventory of vehicles shall include those that
have been delivered to the distributors) as of the same day;

 

(2)

If there are any outstanding amounts under the Facility Agreement, on every
other Friday (or the next business day if any Friday is a non-business day) we
shall transfer to our account opened with you at least 80% of our and all of our
distributors’ cumulative vehicle sale proceeds deposited in [***] during the
last period (i.e., from the last collection date to the day immediately before
the current collection date), and shall ensure during the two weeks before the
maturity date of the loan that there are sufficient funds in our account opened
with you for repayment. Notwithstanding the foregoing, such obligations shall
not prejudice our right to draw down and utilize relevant funds from our account
opened with you for our daily business operation, including but not limited to
payment of duties, payables to domestic suppliers and repair costs, provided
that after the day falling 4 months after the first advance of facilities under
the Facility Agreement, we shall ensure that the balance in our collection
account with you (account number: [***]) shall be no less than 80% of the

--------------------------------------------------------------------------------

 

 

corresponding outstanding loan. Otherwise, you may suspend the advance of new
loan to us until the balance in our pooling account reaches 80% of the
corresponding outstanding loan;

 

(3)

We will not, without your consent, directly remit the vehicle sale proceeds from
[***] or other banks to our imported vehicle supplier (for the avoidance of
doubt, we may remit the vehicle sale proceeds to imported vehicle supplier from
our account opened with you, and to suppliers other than imported vehicle
suppliers from any of our accounts). The imported vehicle supplier is and will
be Tesla Motors Netherlands B.V only.

This Statement Letter shall become effective and legally binding upon affixing
of our company chop, and shall remain effective until all liabilities under the
Facility Agreement are repaid. Without the mutual agreement with you, we may not
unilaterally revoke this Statement Letter without reason once it is issued. In
addition, we warrant that we have obtained relevant authorities required for the
issuance of this Statement Letter and for the full performance of each of our
obligations hereunder.

For the avoidance of doubt, this Statement Letter shall be deemed as the “the
correspondences and relevant documents” under clause 7.4 of the Facility
Agreement.

Tesla Automobile (Beijing) Co., Ltd.

26.09.2019




--------------------------------------------------------------------------------

 

Reply to Statement Letter

 

To Tesla Automobile (Beijing) Co., Ltd.,

 

We acknowledge that we have received your Statement Letter on matters in respect
of the Facility Agreement (reference number: [***] issued on 09.26.2019. We have
understood and agreed that you will act in accordance with all provisions
thereof.


China Merchants Bank Co., Ltd., Beijing Branch

27.09.2019